IN THE SUPREME COURT OF THE STATE OF DELAWARE

 BRIAN WALKER,                            §
                                          §   No. 487, 2018
       Defendant Below,                   §
       Appellant,                         §   Court Below—Superior Court
                                          §   of the State of Delaware
       v.                                 §
                                          §   Cr. ID No. 0802005060 (S)
 STATE OF DELAWARE,                       §
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                          Submitted: December 20, 2018
                          Decided:   January 9, 2019

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                      ORDER

      After consideration of the notice to show cause and the appellant’s response

to the notice to show cause, it appears to the Court that:

      (1)    On September 20, 2018, the appellant, Brian Walker, filed a notice of

appeal from a September 14, 2018 Superior Court order sentencing him for a

violation of probation. The Senior Court Clerk advised Walker to pay the Supreme

Court filing fee or file a motion to proceed in forma pauperis by October 5, 2018.

Walker was warned that a notice to show cause would issue if the filing fee was not

paid or a motion to proceed in forma pauperis was not filed by October 5, 2018.

      (2)    Walker did not pay the filing fee or file a motion to proceed in forma

pauperis. On October 23, 2018, the Chief Deputy Clerk issued a notice directing
Walker to show cause why the appeal should not be dismissed for his failure to pay

the filing fee or file a motion to proceed in forma pauperis.

      (3)    In his response to the notice to show cause, Walker stated that he had

not been able to go to the library or obtain notarization of his paperwork, but would

be able to do so if he was granted an extension. On December 4, 2018, the Senior

Court Clerk informed Walker that the notice to show cause would be held in

abeyance pending his filing of a motion to proceed in forma pauperis by December

19, 2018. Walker was warned that his appeal would be dismissed if he failed to file

a motion to proceed in forma pauperis by December 19, 2018. Walker has failed to

pay the filing fee or file a motion to proceed in forma pauperis. In light of Walker’s

failure to pay the filing fee or file a motion to proceed in forma pauperis, this appeal

must be dismissed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                        BY THE COURT:

                                        /s/ Karen L. Valihura
                                        Justice




                                           2